Affirmed and Opinion filed May 9, 2002








Affirmed and Opinion filed May 9, 2002.
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-01051-CR
____________
 
VIDAL VASHON MITCHELL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 262nd District Court
Harris County, Texas
Trial
Court Cause No. 875,895
 

 
M E M O R A N D U M  O
P I N I O N
After a jury trial, appellant was convicted of the offense of
assault on a public servant.  Appellant
elected to have the court assess punishment, and he pleaded true to the
enhancement paragraph in the indictment. 
On September 17, 2001, the trial court sentenced appellant to
confinement for twelve years in the Institutional Division of the Texas
Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.




Appellant's appointed counsel filed a brief in which she
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  As of this date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree that the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed May 9,2002.
Panel consists of Chief Justice
Brister and Justices Anderson and Frost.
Do not publish C Tex. R. App. P. 47.3(b).